DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Nagle on December 14, 2021.
The application has been amended as follows:

Please cancel Claim 16.
	1.	(Currently Amended)  An electronic watch comprising:
	a housing at least partially defining an interior cavity divided into at least a first volume and a second volume; 
	a pressure-sensing component positioned within the first volume; 
	a speaker positioned within the first volume and comprising a speaker diaphragm; 
	a processor positioned within the second volume; 
	a battery positioned within the second volume; and
	a barometric vent that allows air pressure equalization between the second volume and an external environment, the speaker diaphragm defining an air-permeable membrane of the barometric vent.
	
	3.	(Currently Amended)  The electronic watch of claim 1, wherein:
	the speaker diaphragm further defines a first opening; 
	the electronic watch further comprises an internal member that divides the interior cavity into the first volume and the second volume and defines a second opening fluidly coupling the first volume and the second volume;
	the speaker diaphragm is positioned over the second opening; and
	the first opening and the second opening 

	5. 	(Currently Amended)  The electronic watch of claim 3, wherein:
	the housing defines a third opening fluidly coupling the first volume 
	the speaker is configured to produce a sound to eject liquid from the first volume through the third opening.

	6.	(Currently Amended)  The electronic watch of claim 1, wherein:
	the electronic watch further comprises an internal member that divides the interior cavity into the first volume and the second volume and defines an opening fluidly coupling the first volume and the second volume; and
	the air-permeable membrane is positioned over the opening
	

	7.	(Currently Amended)  An electronic watch comprising:
	a housing at least partially defining an interior cavity; 
	a display positioned at least partially within the housing and configured to display a graphical output; 
	a transparent cover coupled to the housing;
	a touch sensor positioned below the transparent cover and configured to detect touch inputs applied to the transparent cover; [[and]]
	an internal member that divides the interior cavity into a first volume and a second volume; and
	a speaker comprising an air-permeable diaphragm and positioned within the first volume, wherein:
		a first opening in the housing exposes the first volume to an external environment; [[and]]
		a second opening in the internal member allows gases to pass between the first volume and the second volume; and
		the air-permeable diaphragm extends over the second opening.	

	8.	(Currently Amended)  The electronic watch of claim 7, further comprising[[:]] a pressure-sensing component positioned within the first volume
	

	9.	(Currently Amended)  The electronic watch of claim 8, wherein the air-permeable diaphragm is waterproof 
  
	10.	(Currently Amended)  The electronic watch of claim 9, wherein[[:]] the air-permeable diaphragm is 
	

	11.	(Currently Amended)  The electronic watch of claim 10, wherein the air-permeable diaphragm defines [[an]] a third opening that allows passage of air while preventing passage of water.

	12.	(Currently Amended)  The electronic watch of claim [[8,]] 7, further comprising a liquid sensing element positioned within the first volume and configured to detect liquid within the first volume.

	13.	(Currently Amended)  The electronic watch of claim 12, wherein, after the liquid sensing element detects the liquid within the first volume, the speaker produces a sound to eject the liquid from the first volume.

	14.	(Currently Amended)  A wearable electronic device comprising:
	a housing at least partially defining: 
		an interior cavity divided into a first volume and a second volume; and
		a capillary passage fluidly coupling the first volume to an external environment and configured to draw a liquid out of the first volume;
	a processor positioned within the second volume; 
	a pressure-sensing component positioned within the first volume; and
	a speaker positioned within the first volume,[[;]] wherein the housing further defines an opening that allows air pressure equalization between the first volume and [[an]] the external environment.

	17.	(Currently Amended)  The wearable electronic device of claim [[16,]] 14, wherein:
	the housing further defines a channel configured to receive at least a portion of a band; and 
	the capillary passage extends from a surface of the channel to a surface of the first volume. 

	18.	(Currently Amended)  The wearable electronic device of claim [[16,]] 14, wherein:
	the wearable electronic device further comprises:
		a transparent cover coupled to a front of the housing;
		a display positioned below the transparent cover and configured to display a graphical output; and
		a back cover coupled to a back of the housing and at least partially defining an interstitial space between a portion of the back cover and a portion of a surface of the housing; and
	the capillary passage extends from 

	21.	(New)  The wearable electronic device of claim 14, further comprising an internal member that divides the housing into the first volume and the second volume, wherein:
	the opening is a first opening;
	the internal member defines a second opening; and
	the speaker comprises an air-permeable diaphragm positioned over the second opening.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWIN A. LEON/Primary Examiner, Art Unit 2833